DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 07/11/2022.
Claims 1-20 are pending.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
The Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited, including “receiving, by a domain-boundary node, an inter-domain path creation PCInitiate message sent by a path computation element (PCE) or a hierarchical path element, the PCInitiate message comprising mapping path information for creating an inter-domain label switched path (LSP) and bidirectional tunnel instruction information and obtaining an actual transmission path, which is used for data transmission between intra-domain or inter-domain nodes, based on the mapping path information and the bidirectional tunnel instruction information” and similar limitations.
Li et al. ( PCEP Extension for Segment Routing (SR) Bi-directional Associated Paths, draft-li-pce-sr-bidir-path-00, 06/20/2018) discloses The Path Computation Element Communication Protocol (PCEP) provides mechanisms for Path Computation Elements (PCEs) to perform path computations in response to Path Computation Clients (PCCs) requests. The Stateful PCE extensions allow stateful control of Multiprotocol Label Switching (MPLS) Traffic Engineering (TE) Label Switched Paths (LSPs) using PCEP. Furthermore, PCEP can be used for computing paths in SR networks. This document defines PCEP extensions for grouping two reverse unidirectional SR Paths into an Associated Bidirectional SR path when using a Stateful PCE for both PCE-Initiated and PCC-Initiated LSPs as well as when using a Stateless PCE (abstract, Figure 1: PCE-Initiated Double-sided Bidirectional SR Path). Therefore, Li teaches receiving, by a node, an path creation PCInitiate message sent by a path computation element (PCE) or a hierarchical path element, the PCInitiate message comprising bidirectional tunnel instruction information and obtaining an actual transmission path, which is used for data transmission, based on the bidirectional tunnel instruction information. Li fails to teach or suggest inter-domain aspect of the claims comprising PCInitiate message with “mapping path information for creating an inter-domain label switched path (LSP)” and obtaining an actual transmission path, which is used for data transmission between intra-domain or inter-domain nodes, based on the mapping path information in combination with the bidirectional tunnel instruction information.

Lee et al. (US 2019/0068403) discloses a method of establishing an end-to-end tunnel for a virtual network extending across multiple domains using a first network controller element managing a first domain is provided. The method includes receiving a request from a second network controller element managing the first network controller element for an intra-domain locally-learned tunnel identifier (LLTI), sending an instruction to an egress network element of the first domain to generate the intra-domain LLTI in accordance with the request, receiving the intra-domain LLTI from the egress network element in accordance with the instruction, and sending the intra-domain LLTI to an ingress network element of the first domain (abstract, fig. 1-6, 8, [0052]). Lee fails to teach or disclose the bidirectional tunnel aspect of the claims, and obtaining an actual transmission path, which is used for data transmission between intra-domain or inter-domain nodes, based on the mapping path information in combination with the bidirectional tunnel instruction information and the bidirectional tunnel instruction information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU T HOANG whose telephone number is (571)270-1253. The examiner can normally be reached Mon-Fri 9 AM -5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEU T HOANG/Primary Examiner, Art Unit 2452